internal_revenue_service number info release date date cc psi 1-cor-131328-00 uilc we are responding to correspondence requesting to reinstate your s_corporation_election the information submitted explains that you have operated and filed returns as an s_corporation since acceptance and have never requested to terminate your s_corporation status however the internal_revenue_service sent a termination notice to you in date it appears the termination notice was sent in error we have asked the cincinnati service_center to update your account to reflect s_corporation status if you fail to receive a letter confirming this action within days from the date of this letter you may call the cincinnati taxpayer_advocate at for further assistance please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
